DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/15/2021.
Applicant’s amendments filed 04/15/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 5, and 6; and the cancellation of claims 2-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN106981486 to Liu et al. (cited in IDS of 12/10/2019, hereinafter Liu) in view of Ku et al. (US Patent No. 7,547,953, hereinafter Ku).
With respect to Claim 1, Liu discloses a transistor (Liu, Fig. 1, pp. 8-13) comprising:
       a gate insulating layer (3a/3b, e.g., Al2O3) (Liu, Fig. 1, page 10),
       wherein the gate insulating layer (3a/3b, e.g., loose alumina Al2O3 film including pores as solid electrolyte having ion conductive properties) (Liu, Fig. 1, page 10, paragraph 7) comprises a solid porous electrolyte,
       wherein the solid porous electrolyte comprises a solid porous metal oxide electrolyte (3a/3b, e.g., loose alumina Al2O3 film including pores as solid electrolyte having ion conductive properties) (Liu, Fig. 1, page 10, paragraph 7),
       wherein the solid porous metal oxide electrolyte comprises a solid porous Al2O3 electrolyte (3a/3b, e.g., loose alumina Al2O3 film including pores) (Liu, Fig. 1, page 10, paragraph 7)
2O3 electrolyte.
However, Liu teaches that the solid porous metal oxide electrolyte has a film pore size of 1 nm to 10 nm (Liu, Fig. 1, page 10, paragraph 7), and the transistor device (e.g., TFT) using the solid porous metal oxide electrolyte as a gate dielectric allows for ions existing in the solid electrolyte to migrate in the electrolyte to the gate dielectric/channel interface to induce electric double layer at the interface so that the solid electrolyte has a strong ability to control static electricity, and has a low operating voltage, and is suitable for biochemical sensing (Liu, Fig. 1, page 8, paragraph 3; page 13, paragraphs 2-3). Further, Ku teaches a porous gallium oxide Ga2O3 film (Ku, Fig. 1, Col. Lines 7-9; lines 38-41; Col. 2, lines 13-23; Col. 3, lines 60-67; Col. 4, lines 1-26) having a pore size from about 2 nm to about 10 nm for detecting a gas such as hydrogen or oxygen, and the porous gallium oxide Ga2O3 film has a relatively high surface area due to presence of pores therein that enable the efficient diffusion of gases, and thus provides good gas sensing material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transistor of Liu by forming a porous metal oxide layer including a porous gallium oxide Ga2O3 having a relatively high surface area due to presence of pores therein that enable the efficient diffusion in the porous metal oxide layer as taught by Ku to have a solid porous Ga2O3 electrolyte in order to provide improved sensing device having small operating voltage and good sensing material (Ku, Col. Lines 7-9; lines 38-41; Col. 2, lines 13-23; Liu, page 8, paragraphs 3-6; page 9, paragraph 2; page 10, paragraphs 1-7).
Regarding Claims 5 and 6, Liu in view of Ku discloses the transistor according to claim 1. Further, Liu does not specifically disclose the transistor, wherein the solid porous metal oxide electrolyte has a thickness ranging from about 30 nm to 5000 nm (as claimed in claim 5); a pore size between about 0.1 nm and 10 nm (as claimed in claim 6). However, Liu discloses the transistor, wherein the solid porous metal oxide electrolyte (3a/3b, e.g., loose alumina Al2O3 film including pores) (Liu, Fig. 1, page 10, paragraph 7) has a thickness of 300 nm to 5m (5000 nm), and pores with a film pore size of 1 nm to 10 nm. Further, Ku teaches forming the porous gallium oxide Ga2O3 film (Ku, Fig. 1, Col. 3, lines 16-19; Col. 2, lines 13-23) having a thickness of 20 nm to 10m (10000 nm) or from 40 nm to about 150 nm, and a pore size between about 2 nm and 10 nm. The claimed ranges overlap the ranges of Liu and Ku.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Liu/Ku by forming a porous metal oxide layer having pores with specific pore size and optimized thickness as taught by Ku to have the solid porous metal oxide electrolyte that has a thickness ranging from about 30 nm to 5000 nm (as claimed in claim 5); a pore size between about 0.1 nm and 10 nm (as claimed in claim 6)  in order to provide improved transistor having small operating voltage (Liu, page 8, paragraphs 3-6; page 9, paragraph 2; page 10, paragraphs 1-7).
Regarding Claim 7, Liu in view of Ku discloses the transistor according to claim 1. Further, Liu discloses the transistor, further comprising:
       a base substrate (1) (Liu, Fig. 1, page 10, paragraphs 1 and 2);
       a gate (2a/2b) (Liu, Fig. 1, page 10, paragraphs 1 and 2; page 11, paragraphs 9-10; page 12, paragraph 1) on the base substrate (1);
       an active layer (4a/4b) (Liu, Fig. 1, page 10, paragraphs 1 and 2; page 11, paragraph 1); and
       a first terminal (5a/5c, e.g., a source electrode) (Liu, Fig. 1, page 10, paragraphs 1 and 2; page 12, paragraph 2) and a second terminal (5b/5d, e.g., a drain electrode) on the active layer (4a/4b), 
       wherein the gate insulating layer (3a/3b) (Liu, Fig. 1, page 10, paragraphs 1, 2 and 7; page 12, paragraphs 3 and 6) is between the gate (2a/2b) and the active layer (4a/4b).
Regarding Claim 9, Liu in view of Ku discloses the transistor according to claim 1. Further, Liu discloses the transistor, wherein the transistor comprises a thin film transistor (Liu, Fig. 1, page 9, paragraphs 1 and 2; page 12, paragraphs 5 and 6).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024092 to Haque in view of Liu (CN106981486) and Ku (US Patent No. 7,547,953).
With respect to Claim 1, Haque discloses a transistor (Haque, Fig. 4A, ¶0071-¶0075) comprising:
       a gate insulating layer (407) (Haque, Fig. 4A, ¶0071, ¶0075),

Further, Haque does not specifically disclose a solid porous electrolyte, wherein the solid porous electrolyte comprises a solid porous metal oxide electrolyte, wherein the solid porous metal oxide electrolyte comprises a solid porous Ga2O3 electrolyte.
However, Liu teaches forming a gate insulating layer (3a/3b) (Liu, Fig. 1, page 9, paragraph 2; page 10, paragraphs 1-7) as loose oxide dielectrics layer including pores with a film pore size of 1 nm to 10 nm and having ion conductive properties; the transistor device (e.g., TFT) using the solid porous metal oxide electrolyte as a gate dielectric allows for ions existing in the solid electrolyte to migrate in the electrolyte to the gate dielectric/channel interface to induce electric double layer at the interface so that the solid electrolyte has a strong ability to control static electricity, and has a low operating voltage, and is suitable for biochemical sensing (Liu, Fig. 1, page 8, paragraph 3; page 13, paragraphs 2-3). Further, Ku teaches a porous gallium oxide Ga2O3 film (Ku, Fig. 1, Col. Lines 7-9; lines 38-41; Col. 2, lines 13-23; Col. 3, lines 60-67; Col. 4, lines 1-26) having a pore size from about 2 nm to about 10 nm for detecting a gas such as hydrogen or oxygen, and the porous gallium oxide Ga2O3 film has a relatively high surface area due to presence of pores therein that enable the efficient diffusion of gases, and thus provides good gas sensing material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transistor of Haque by forming the gate insulating layer as a porous metal oxide layer including pores of specific sizes and having ion conductive properties as taught by Liu, wherein the porous metal oxide layer includes a porous gallium oxide Ga2O3 having a relatively high surface area due to presence of pores therein that enable the efficient diffusion in the porous metal oxide layer as taught by Ku to have a solid porous electrolyte, wherein the solid porous electrolyte comprises a solid porous metal oxide electrolyte, wherein the solid porous metal oxide electrolyte comprises a solid porous Ga2O3
Regarding Claim 7, Haque in view of Liu and Ku discloses the transistor according to claim 1. Further, Haque discloses the transistor, further comprising:
       a base substrate (402) (Haque, Fig. 4A, ¶0071);
       a gate (406) (Haque, Fig. 4A, ¶0071) on the base substrate (402);
       an active layer (401) (Haque, Fig. 4A, ¶0071); and
       a first terminal (403, e.g., a source electrode) (Haque, Fig. 4A, ¶0071) and a second terminal (404, e.g., a drain electrode) on the active layer (401), 
       wherein the gate insulating layer (407) (Haque, Fig. 4A, ¶0071, ¶0075) is between the gate (406) and the active layer (401).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN106981486 to Liu in view of Ku (US Patent No. 7,547,953) as applied to claim 1, and further in view of Fukumoto et al. (US Patent No. 8,378,351, hereinafter Fukumoto).
Regarding Claim 10, Liu in view of Ku discloses the transistor according to claim 1, but does not specifically disclose a display device. However, Fukumoto teaches a display device comprising a thin film transistor (Fukumoto, Figs. 7 and 9, Col. 2, lines 22-59; Col. 8, lines 37-67; Col. 9, lines 1-28; Col. 10, lines 6-33) having a gate insulating layer (e.g., 18B in Fig. 7 or 18 in Fig. 9) including low density metal oxide layer having negative fixed charge to control channel threshold voltage and to improve reliability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the transistor of Liu/Ku by forming a display device comprising a thin film transistor including a gate insulating layer having negative fixed charge as taught by Fukumoto to have a display device comprising the transistor of claim 1 in order to provide improved display device including a transistor having improved reliability and ability to control channel threshold voltage (Fukumoto, Col. 2, lines 22-59; Col. 8, lines 60-67; Col. 10, lines 27-33).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891